Citation Nr: 1623978	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-40 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected left total knee replacement.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge at a December 2013 Travel Board hearing.  A transcript of this hearing is of record.

In March 2014, the Board remanded the issue on appeal for additional development.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

After a supplemental statement of the case was issued in August 2014, additional VA treatment records were associated with the claims file.  As the records include non-pertinent evidence to the issue on appeal, no waiver of Agency of Original Jurisdiction (AOJ) consideration is required.  38 C.F.R. §§ 19.37, 20.1304 (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

In compliance with a March 2014 Board remand, VA obtained an addendum VA opinion in April 2014 to the March 2009 VA examination to determine whether the Veteran's right knee disability was etiologically related to his active duty service.  In March 2009, the examiner had only addressed whether the Veteran's right knee disability was caused or aggravated by his service-connected left total knee replacement.  The March 2009 examiner, in an April 2014 opinion, concluded that the Veteran's right knee disability was not etiologically related to his active duty service.  Subsequently, in May 2014, VA received a private medical opinion from the Veteran's private orthopedic surgeon.  The surgeon opined that the Veteran's "right knee osteoarthritis [was] as mostly likely (51 percent probability or better) caused by or a result of severe arthritis [left] knee cause increase and worsening of arthritis in the opposite knee."  No rationale for the opinion was provided.  

Because the examiner did not have the May 2014 private medical opinion at the time she rendered her opinion in April 2014, VA obtained an addendum opinion to review and consider this opinion.  In a July 2014 addendum opinion, the VA examiner, agreeing with the March 2009 examiner, opined that the "Veteran's claimed condition right knee [degenerative joint disease (DJD)] is less likely than not (less than 50 percent probability) proximately due to or the result of or aggravated by the Veteran's service connected condition of left total knee replacement for DJD left knee secondary to a fracture of his left tibial plateau area while in the service."  In the rationale for the opinion, the July 2014 VA examiner repeated the May 2014 private medical opinion, however, no discussion of the opinion was provided.  Without any explanation by the examiner, the Board cannot resolve these conflicting medical opinions.  In addition, after citing the rationales of the March 2009 and April 2014 VA opinions, the July 2014 VA examiner stated, "[a] PubMed search for report of DJD involving the contralateral knee following total knee replacement returned 'no items found'."  No further explanation was provided.  Based on a failure to sufficiently address conflicting medical evidence and to provide a fully articulated rationale, the Board finds that the July 2014 VA opinion is inadequate.  On remand, another VA opinion is required.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's outstanding treatment records, including Miami VA Medical Center treatment records from June 2015 to the present.

2.  Only after obtaining the above treatment records, to the extent available, then obtain an addendum VA opinion to determine whether the Veteran's current right knee disability was caused or aggravated by his service-connected left total knee replacement.  Provide the examiner with the claims file, including a copy of this REMAND.  An examination should be arranged if the examiner deems it necessary to render the requested opinion.

After reviewing the claims file, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent probability or more) that any current right knee disability was caused, or alternatively, aggravated (increased in severity beyond the natural progression of the disability), by the Veteran's service-connected left total knee replacement.  

In providing the above opinion, the examiner should specifically address the conflicting medical opinion provided by Dr. F.J.B. in May 2014.  

A complete rationale for any opinion expressed must be provided.  

3.  Then, readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




